DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-32 are objected to because of the following informalities:  
In claim 1, line 13 should read in part “determining the emissions downstream”.  Appropriate correction is required.
In claims 18-24, line 1 should read in part “[[A]] The method of determining”.  Appropriate correction is required.
In claim 18, line 3 should read in part “being [[an]] the amount of emission”. Appropriate correction is required.
In claim 19, lines 4-6 should read in part “relating to at least one of [[the]] a position, altitude, and speed of the vehicle to a torque and to [[the]] a speed of the engine, the engine type model (MOD MOT) relating the torque and the speed of the engine to emissions at [[the]] an outlet of the engine”. Appropriate correction is required.
In claim 25, line 3 should read in part “emissions of the vehicle by [[a]] the method of determining”. Appropriate correction is required.
In claim 25, line 9 should read in part “determining [[a]] the dynamic compliance factor”. Appropriate correction is required.
[[a]] the dynamic compliance factor”. Appropriate correction is required.
In claim 26, line 12 should read in part “by use of [[a]] the machine learning”. Appropriate correction is required.
	In claims 27-31, line 1 should read in part [[A]] The method of determining [[a]] the dynamic”. Appropriate correction is required.
In claim 27, line 2 should read in part “[[a]] the dynamic compliance factor”. Appropriate correction is required.
In claim 29, line 2 should read in part “[[a]] the dynamic compliance factor”. Appropriate correction is required.
In claim 30, line 2 should read in part “[[a]] the dynamic compliance factor”. Appropriate correction is required.
In claim 31, line 2 should read in part “determining the dynamic compliance factor”. Appropriate correction is required.
	In claim 32, line 2 should read in part “implementing the method of determining [[a]] the dynamic compliance factor”. Appropriate correction is required.
	In claim 32, line 4 should read in part “comparing [[a]] the highest dynamic compliance factor”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 20
	The indefiniteness stems from the recitation of “the on-board system comprises a sensor”. It is unclear if the “a sensor” of claim 20 is the at least one sensor of claim 17 or a separate sensor not included in the at least one sensor of claim 17.
	For Examination purposes the recitation of “a sensor” will be read as being “the at least one sensor”.

In Reference to Claim 21
	The indefiniteness stems from the recitation of “the on-board system comprises a sensor”. It is unclear if the “a sensor” of claim 21 is the at least one sensor of claim 17 or a separate sensor not included in the at least one sensor of claim 17.
	For Examination purposes the recitation of “a sensor” in claims 21 and 23 will be read as being “another sensor”.

In Reference to Claim 23
	The indefiniteness stems from the recitation of “the generic model of the vehicle contained in the computer system is stored in at least one of a cloud, the smartphone, and the sensor plugged into the diagnostics port of the vehicle being configured to 
Additionally, the claim recites the limitation "the smartphone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	For Examination purposes the claim will be read as “and the sensor plugged into the diagnostics port of the vehicle ”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) “a) measuring, by use of the at least one sensor, a volume concentration of the emission of pollutants downstream from the after-treatment system; b) estimating, by use of the generic model of the vehicle, fuel consumption of the vehicle; c) determining a mass flow rate of carbon dioxide downstream from the after- treatment system from the estimated fuel consumption of the engine; and d) determining emissions downstream from the after-treatment system of the vehicle from 
This judicial exception is not integrated into a practical application because the claim(s) does not include any additional elements that are sufficient to amount to significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e.-determining, estimating, sensor, engine, and vehicle) when considered separately and in combination, do not add significantly more to the exception.  The additional limitations are well-understood, routine, conventional activities previously known to the industry as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent claims 18-32 only introduce further mathematical concepts and describe conditions under which the mathematical determinations are made, and thus do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maertens (WO 2018/096292).
See Maertens US 2020/0040786 for translation of Maertens WO 2018/096292
In Reference to Claim 17
Maertens discloses:
	A method of determining emission of pollutants for a vehicle that has travelled a route, the vehicle comprising an internal-combustion engine and an after-treatment system for exhaust gas from the engine (See Maertens, Paragraphs [0004]), the method utilizing an on-board measurement system including at least one sensor (31) located downstream from the after-treatment system and a computer system for determining the emission of pollutants of the vehicle by utilizing a generic model of the vehicle (See Maertens, Paragraphs [0004] & [0015]-[0016]), comprising steps:
a) measuring, by use of the at least one sensor, a volume concentration of the emission of pollutants downstream from the after-treatment system (See Maertens, Paragraphs [0015]-[0016]); 

c) determining a mass flow rate of carbon dioxide downstream from the after- treatment system from the estimated fuel consumption of the engine (See Maertens, Paragraphs [0064]-[0065]); and 
d) determining emissions downstream from the after-treatment system of the vehicle from the measurement of the volume concentration of the emission of pollutants and the determined mass flow rate of carbon dioxide. (See Maertens, Paragraphs [0074]-[0075]).

In Reference to Claim 19
Maertens discloses:
	wherein the generic model of the vehicle comprises a model of the vehicle (MOD VEH), a model of the engine type (MOD MOT) of the vehicle and an after-treatment model (MOD POT) of the vehicle, the vehicle model (MOD VEH) relating at least one of the position, altitude, and speed of the vehicle to torque and to the speed of the engine, the engine type model (MOD MOT) relating the torque and the speed of the engine to emissions at the outlet of the engine and the after-treatment model (MOD POT) relating the emissions at the outlet of the engine to the emissions at the outlet of the after-treatment system. (See Maertens, Paragraphs [0015], [0040], and [0071]).
	The Examiner notes that the Maertens discloses modeling the CO2 emissions of the engine accounting for the engine size and type, vehicle size and type, and catalytic reaction of the exhaust system.

In Reference to Claim 20 (As Best Understood) 
Maertens discloses:
	wherein the on-board system comprises a sensor selected from among a nitrogen oxides NOx sensor, a nitrogen monoxide NO sensor, a nitrogen dioxide NO2 sensor, a carbon monoxide CO sensor or a carbon dioxide CO2 sensor, a dioxygen 02 sensor, an unburned hydrocarbon sensor, an ammonia NH3 sensor, and a particle sensor. (See Maertens, Claim 10 w/respect to the NOx sensor). 

In Reference to Claim 24
Maertens discloses:
	wherein the generic model of the vehicle further depends on at least one macroscopic parameter of the vehicle, the at least one macroscopic parameter being acquired from at least one of a database and an interface with a user. (See Maertens, Paragraph [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maertens (WO 2018/096292) in view of Berryhill et al. (US 2005/0207936).
In Reference to Claim 21
Maertens discloses the claimed invention except:
	wherein the on-board system comprises a sensor plugged into a diagnostics port of the vehicle (OBD), the at least one sensor (CAP) communicating with the sensor plugged into the diagnostics port of the vehicle (OBD) by a wireless connection.
	Berryhill et al. (Berry) discloses an exhaust gas emissions system. (See Berry, Abstract). Berry discloses an OBD system of a vehicle with exhaust sensors which have wireless connections with the OBD system. (See Berry, Paragraph [0030]).


In Reference to Claim 23
The Maertens-Berry combination discloses:
	wherein the generic model of the vehicle contained in the computer system is stored in at least one of a cloud, the smartphone, and the sensor plugged into the diagnostics port of the vehicle being configured to exchange information with the cloud. (See Maertens, Paragraphs [0015], [0040], and [0071] & See Berry, Paragraph [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a wireless connection to connect the sensor of Maertens to the OBD system, as both references are directed towards exhaust emissions systems. One of ordinary skill in the art would have recognized that a wireless system would have made for a simpler construction as the system would not require the running of specific wiring. Additionally, one of ordinary skill in the art would 
	The Examiner notes that the Maertens-Berry combination discloses an OBD system with a sensor that transmits and receives a wireless signal and thus stores the generic model.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maertens (WO 2018/096292) in view of Dmytrow et al. (US 10,443,479).
In Reference to Claim 22
Meartens discloses the claimed invention except:
	wherein the computer system comprises at least one of a smartphone and the at least one sensor communicating with the smartphone by a wireless connection.
	Dmytrow et al. (Dmytrow) discloses an exhaust system wireless control. (See Dmytrow, Abstract). Dmytrow discloses controlling an exhaust system by wireless connection with a smartphone. (See Dmytrow, Column 9, Lines 3-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a smartphone control in the device of Maertens, as both references are directed towards exhaust system control. One of ordinary skill in the art would have recognized that mobile application would allow for simple wireless control of the exhaust emissions system while providing an interface readout of emissions of the vehicle. (See Dmytrow, Column 9, Lines 3-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cook and Tabares show exhaust emission calculation devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MATTHEW T LARGI/Primary Examiner, Art Unit 3746